Citation Nr: 1141793	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with visual impairment, to include as secondary to service-connected major depression; secondary to medication taken for service-connected major depression; and, secondary to the medication taken for service-connected asthma. 

2.  Entitlement to service connection for a skin disorder, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1980 to September 1980 and on active duty from May 1992 to January 1995 with additional service in the Air Force Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the case for further development in November 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that the issue of entitlement to service connection for eczema was raised by the record as an alternative or additional diagnosis to the claimed genital boils.  Therefore, the issue has been recharacterized as entitlement to service connection for a skin disorder.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

At the outset, the Board notes that the Board previously remanded the case, in part, to obtain the Veteran's service treatment records for her period of active duty for training (ACDUTRA) from June 1980 to September 1980.  The Appeals Management Center (AMC) did request the Veteran's complete service treatment records, but the VA Records Management Center indicated in November 2010 that her records were not available.  However, it does not appear that any additional requests were made to other locations, and there has been no formal finding regarding the unavailability of such records.  The VA Adjudication Procedure Manual indicates that the records may not be where they are supposed to be because of delays in forwarding records from one point to another.  It is also possible that the records might never have left the separation center or treating facility or that the records might be in the Veteran's possession. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii.  Thus, the Board notes that the requests for the Veteran's service treatment records may have been unsuccessful due to the delay of records migration between the Navy, Air Force Reserves, the Records Management Center (RMC), and the National Personnel Records Center (NPRC).  Therefore, the RO should make an additional attempt to obtain and associate with the claims file the Veteran's complete service treatment records. 

The Board also previously remanded the case, in part, to afford the Veteran a VA examination.  She was provided such an examination in that same month.  Following the physical examination, the examiner opined that the Veteran's diabetes mellitus was "less likely as not not (less than 50/50 probability) caused by or a result of service (1992 - 95)."  The rationale for her opinion was that the Veteran was diagnosed as having diabetes in 2004 and had a very strong family history of diabetes.  The examiner did comment that some anti-depressant medication can cause weight gain and has side effects and stated that depression can make a person not adherent to diet and medical regimen, thereby causing diabetes to be poorly controlled.  However, he indicated that the Veteran has well-controlled diabetes mellitus and concluded that it was unlikely that the medication or side effects of medication caused diabetes mellitus.



The November 2010 VA examiner also opined that a skin disorder (boil or eczema) was not caused by or a result of diabetes mellitus.  He noted that infections are common in diabetes, but also that the Veteran had well controlled diabetes mellitus.  The examiner further acknowledged that the Veteran reported having a history of infection in the groin area while in service, but he stated that there were no records available for review.  The examiner later submitted an addendum in January 2011 in which it was noted that the claims files were given for review.

The Veteran and her representative submitted correspondence dated in August 2011 and September 2011 in which they asserted that the aforementioned VA examination was inadequate and that a new examination was requested. 

The Board does find that an additional examination and clarifying medical opinion are necessary in this case.  First, the examiner only addressed the Veteran's period of active duty, as he limited his consideration to the time frame between 1992 and 1995.  He did not discuss her period of ACDUTRA from June 1980 to September 1980.  

Although the examiner did address whether the Veteran's diabetes mellitus was caused by her medications for depression, he did not specifically address the issue of whether the Veteran's service-connected major depression or its medications may have aggravated her diabetes mellitus.  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310; 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Moreover, the November 2010 VA examiner did not address the Veteran's contention that the medication for her service-connected asthma may have caused or aggravated her diabetes mellitus.

Moreover, the November 2010 VA examiner did not review the claims file prior to rendering his opinions.  Although he later submitted an addendum in January 2011 indicating that he had since reviewed the file, he did not discuss whether his opinions remained the same or whether he now had a different conclusion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's diabetes mellitus and skin disorder.  

The Board also finds that a VA examination and medical opinion would be helpful in rendering a decision in connection with her claim for service connection for hypertension.  In addition to her assertion that she developed hypertension to secondary to diabetes mellitus, the Veteran has stated that she had episodes of elevated blood pressure during her military service.

The Board further notes that a decision on the claim for service connection for diabetes mellitus could change the outcome of the Veteran's claims for service connection for a skin disorder and hypertension.  In this regard, the Board observes that the Veteran has contended that the latter disorders are secondary to her diabetes mellitus.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for diabetes mellitus must be resolved prior to resolution of the claims for service connection for a skin disorder and hypertension. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues. 


Accordingly, the case is REMANDED to for the following action: 


1.  The RO should contact the national Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service treatment records of the Veteran for her period of ACDUTRA from June 1980 to September 1980.  

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. The appellant should be notified of any action to be taken.  

If the records cannot be located, the RO should make a formal finding regarding their unavailability.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that her diabetes mellitus first manifested in service, but was not properly diagnosed for years.  In this regard, she claims that she had symptoms common with diabetes mellitus in service, such as obesity, frequent urination, weight loss and gain, skin problems, genital boils, elevated blood pressure, and foot trouble.  The Veteran is competent to report her experience and symptoms in service and thereafter.  

In the alternative, the Veteran claims that her diabetes mellitus was caused or aggravated by her service-connected major depression; the medication taken for service-connected major depression; and, the medication taken for service-connected asthma. 

The examiner should comment as to whether it is at least as likely as not that that the Veteran's current diabetes mellitus that had it onset during any period of military service, including active duty for training (ACDUTRA) from June 1980 to September 1980 and active duty from May 1992 to January 1995, or is otherwise causally or etiologically related to her military service.  In so doing, the examiner should address the Veteran's contention that the disorder was not properly diagnosed for many years and that she had had symptoms common with the disorder in service (listed above).

If the examiner finds that diabetes mellitus did not manifest in service and is not otherwise related thereto, he or she should then opine as to whether it is at least as likely as not the Veteran's diabetes mellitus was either caused by or permanently aggravated by her service-connected major depression and asthma, including the medications prescribed for both disabilities.  

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that her skin disorder first manifested in service.  In particular, she asserts that she had genital boils during service.  The Veteran is competent to report her experience and symptoms in service and thereafter.  In the alternative, she has asserted the disorder was caused or aggravated by her diabetes mellitus.

The examiner should identify all skin disorders that have been present at any time during the pendency of the appeal, including eczema and genital boils.  For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to her military service (ACDUTRA from June 1980 to September 1980 and active duty from May 1992 to January 1995).

For each skin disorder not directly related to service, the examiner should state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by her diabetes mellitus.  

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has claimed that she had episodes of elevated blood pressure in service.  In the alternative, she has asserted the disorder was caused or aggravated by her diabetes mellitus.

The examiner should opine whether it is at least as likely as not that hypertension manifested in service or is otherwise causally or etiologically related to the Veteran's military service (ACDUTRA from June 1980 to September 1980 and active duty from May 1992 to January 1995).  In so doing, he or she should address the Veteran's assertion that she had episodes of elevated blood pressure in service.

If hypertension is not directly related to service, the examiner should state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's diabetes mellitus.  

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.   If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 



The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless she is notified. 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


